DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 2, 18, 22, 23, 25, amendment of claim 1, 16, 17, in the paper of 6/29/2022, is acknowledged.  Applicants' arguments filed on 6/29/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 16, 17, 19, 20, 21, 24 are still at issue and are present for examination. 

Claim Rejections - 35 USC § 103

The rejection of claims 1, 2, 19, 20 under 35 U.S.C. 103 as being obvious over Kokoris et al. WO 2017/087281 (US 2019/0078075 and US 10,745,685) is withdrawn based upon applicants amendment of the claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristen Walker on 8/4/2022.
The application has been amended as follows: 
In claim 1, change “85%” to “90%”.
Cancel claim 21.
Allowable Subject Matter
Claims 1, 16, 17, 19-21 and 24 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an isolated recombinant DNA polymerase, which recombinant DNA polymerase comprises an amino acid sequence that is at least 90% identical to amino acids 1-340 of SEQ ID NO: 1, which recombinant polymerase comprises a mutation at amino acid positions 63, 76, 78, 79, 82, 83, 86, 254, and 289, wherein the mutation at amino acid position 63 is E63R, the mutation at amino acid position 76 is M76W, the mutation at amino acid position 78 is K78D, the mutation at amino acid position 79 is E79L, the mutation at amino acid position 82 is Q82W, the mutation at amino acid position 86 is S86E, the mutation at amino acid position 254 is N254K or N254D, and the mutation at amino acid position 289 is V289W wherein identification of positions is relative to wildtype DPO4 polymerase (SEQ ID NO: 1), and which recombinant DNA polymerase exhibits polymerase activity .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
8/4/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652